

COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of December
22, 2010, by and between Searchlight Minerals Corp., a Nevada corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to 13,000,000 shares of Common Stock (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock) on
the Closing Dates.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Agreement” shall have the meaning ascribed to such term in the introduction
hereof, as the same may be amended form time to time.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.

 

--------------------------------------------------------------------------------

 

“Company Counsel” means Baker & Hostetler LLP, or other counsel (including
in-house counsel of the Company) reasonably acceptable to Seaside.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, and as updated by the Company from time to time.
 
“DTC” means the Depository Trust Company.
 
“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Floor” shall mean 0.85 x $0.50 (as the same may be proportionately adjusted in
respect of any stock split, stock dividend, combination, recapitalization or the
like with respect to the Common Stock).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means December 23, 2010 or such later date when all of
the Transaction Documents required to be delivered and executed in connection
with the Initial Closing have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) Seaside’s obligations to
purchase the Shares and (ii) the Company’s obligations to issue and deliver the
Shares have been satisfied or waived.
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(q).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
would reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event or
change which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or
civil unrest) or the Company’s industry in general and not specifically relating
to the Company or having a disproportionate impact on the Company, or (2)
results from the announcement of this Agreement or the transactions contemplated
hereby or by the other Transaction Documents.
 
“New Agreement” shall have the meaning ascribed to such term in Section 2.6(b).

 
2

--------------------------------------------------------------------------------

 

“Per Share Purchase Price” shall be an amount equal to the volume weighted
average of actual trading prices (measured in hundredths of cents) of the Common
Stock on the Trading Market for the ten (10) consecutive Trading Days
immediately prior to a Closing Date, as reported by Bloomberg Financial Markets,
multiplied by 0.85.
 
“Permits” shall have the meaning ascribed to such term in Section 3.1(r).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus Supplement” means the supplement or supplements to the base
prospectus contained in the Registration Statement to be filed in connection
with the sale to Seaside, and the resale by Seaside, of the Shares.
 
“Registration Statement” means the registration statement of the Company,
Commission File No. 333-169993, as the same may be amended from time to time,
including any related Rule 462(b) registration statement or amendment thereto,
covering the sale to Seaside, and the resale by Seaside, of the Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Seaside” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.6.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act and all types of forward sales
contracts, options, puts, calls, swaps and similar arrangements (including on a
total return basis).

 
3

--------------------------------------------------------------------------------

 

“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the 15th of every month (or, if such day is not
a Trading Day, then the first day thereafter that is a Trading Day) commencing
January 15, 2011 and ending on or about October 15, 2011, or such later dates
when all conditions precedent to (i) Seaside’s obligations to purchase the
Shares and (ii) the Company’s obligations to issue and deliver the Shares have
been satisfied or waived, in each event with respect to such Subsequent Closing,
unless this Agreement is earlier terminated pursuant to Section 5.1 herein or
one or more Subsequent Closings are rescheduled pursuant to Section 2.6 herein.
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE Amex, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Over-The-Counter Bulletin Board (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement and any officer’s certificate
executed and delivered in connection with the transactions contemplated
hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside,
3,000,000 Shares at the Per Share Purchase Price.  Upon satisfaction or waiver
of the conditions set forth in Sections 2.3, 2.4 and 2.5, the Initial Closing
shall occur on the Initial Closing Date electronically or at such physical
location as the parties shall mutually agree.
 
2.2           Subsequent Closings.  On each Subsequent Closing Date, Seaside
shall purchase from the Company, and the Company shall issue and sell to
Seaside, 1,000,000 Shares (as the same may be proportionately adjusted in
respect of any stock split, stock dividend, combination, recapitalization or the
like with respect to the Common Stock) at the Per Share Purchase Price.  Upon
satisfaction or waiver of the conditions set forth in Sections 2.3, 2.4, 2.5 and
2.6, each Subsequent Closing shall occur on the applicable Subsequent Closing
Date electronically or at such physical location as the parties shall mutually
agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:

 
4

--------------------------------------------------------------------------------

 

(a)        the applicable number of Shares being purchased at such Closing (as
the same may be proportionately adjusted in respect of any stock split, stock
dividend, combination, recapitalization or the like with respect to the Common
Stock), registered in the name of Seaside, via the DTC DWAC system, as specified
on the signature pages hereto, provided, however that in the event the Company
shall not be able or eligible to deliver such Shares via the DTC DWAC system,
the Company shall deliver one or more certificates representing such Shares by
U.S. nationally recognized overnight courier service for delivery the next
Trading Day immediately following the applicable Closing Date;
 
(b)       an officer’s certificate of the Company’s Chief Executive Officer or
Chief Financial Officer in the form of Exhibit A attached hereto; and
 
(c)       solely on the Initial Closing Date, a legal opinion of Company
Counsel, substantially in the form of Exhibit B attached hereto.
 
2.4          Deliveries by Seaside.  On each Closing Date, Seaside shall deliver
or cause to be delivered to the Company an amount equal to the Per Share
Purchase Price for each such Closing multiplied by the applicable number of
Shares being purchased at such Closing (as the same may be proportionately
adjusted in respect of any stock split, stock dividend, combination,
recapitalization or the like with respect to the Common Stock), in each case by
wire transfer of immediately available funds to the account as specified in
writing by the Company, and in each case less the amount due Seaside for
reimbursement of its expenses pursuant to Section 5.2 hereof.
 
2.5          Closing Conditions.
 
(a)          The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of Seaside contained herein;
 
(ii)          the performance or satisfaction by Seaside of all obligations,
covenants and agreements required to be performed by Seaside at or prior to the
Closing Date;
 
(iii)         the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement; and
 
(iv)        with respect to any Subsequent Closing, the Per Share Purchase Price
shall equal or exceed the Floor, as set forth in Section 2.6(a) of this
Agreement; and
 
(v)         the Registration Statement shall have been declared effective by the
Commission and shall be in full force and effect.
 
(b)         The obligations of Seaside hereunder in connection with each Closing
are subject to the satisfaction by the Company, or waiver by Seaside, of the
following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Company contained herein (as qualified and limited by the
Disclosure Schedules, as updated through such Closing Date);
 
 
5

--------------------------------------------------------------------------------

 

(ii)          the performance or satisfaction by the Company of all obligations,
covenants and agreements required to be performed by the Company at or prior to
the Closing Date, including obtaining all Required Approvals;
 
(iii)         the delivery by the Company of the items set forth in Section 2.3
of this Agreement;
 
(iv)         with respect to any Subsequent Closing, the Per Share Purchase
Price shall equal or exceed the Floor, as set forth in Section 2.6(a) of this
Agreement;
 
(v)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured by the Company;
 
(vi)         the Registration Statement shall have been declared effective by
the Commission and shall be in full force and effect;
 
(vii)        the purchase of Shares at a Subsequent Closing from the Company
shall not cause Seaside’s beneficial ownership of the Common Stock, calculated
in accordance with Rule 13d-3 promulgated by the Commission, to exceed 9.99% of
the Company’s outstanding Common Stock immediately after such Subsequent
Closing; and
 
(viii)       from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
2.6          The Floor; Certain Limitations; Continuation of Investment.
 
(a)        In the event that the Per Share Purchase Price does not equal or
exceed the Floor, as calculated with respect to any Subsequent Closing Date,
then such Subsequent Closing will not occur.  In such event, and subject to the
proviso at the end of this sentence, a Subsequent Closing that did not occur due
to failure to meet the Floor will be rescheduled to occur following the end of
the originally scheduled Closings under this Agreement, provided that only two
Subsequent Closings may be rescheduled pursuant to this Section 2.6(a).
 
(b)        In the event that the Registration Statement is not effective and in
full force and effect with respect to any Subsequent Closing Date scheduled to
occur any time on or prior to the date the Company determines its continuing
eligibility to use the Registration Statement or a Form S-3 registration
statement generally, then such Closing will not occur.  In each such event,
there will be one fewer Subsequent Closing pursuant to this Agreement and the
aggregate number of Shares to be purchased hereunder shall be reduced by
1,000,000 Shares (as the same may be proportionately adjusted in respect of any
stock split, stock dividend, combination, recapitalization or the like with
respect to the Common Stock) for each such Subsequent Closing that does not
occur because the Registration Statement is not effective and in full force and
effect on the applicable Subsequent Closing Date.

 
6

--------------------------------------------------------------------------------

 

(c)        In the event that the Company is no longer eligible to use the
Registration Statement to effect the transactions contemplated hereby with
Seaside or a Form S-3 registration statement generally, then the parties agree
that no further Closings shall occur hereunder.  As soon as reasonably
practicable following such event, the parties shall execute and deliver the
securities purchase agreement substantially in the form attached hereto as
Exhibit C (the “New Agreement”) and consummate the transactions contemplated
thereby, including the purchase and sale of Shares thereunder.  The parties
agree that the New Agreement shall provide for the purchase and sale of that
number of Shares remaining unsold under this Agreement at the time Closings
cease hereunder, as such number may have been adjusted pursuant to this Section
2.6 or otherwise as provided in this Agreement, and that the number of
Subsequent Closings under the New Agreement shall correspond to the number of
Closings necessary to purchase such unsold Shares.
 
(d)        In the event that the Company furnishes to Seaside a certificate
signed by the Chief Executive Officer or Chief Financial Officer of the Company
stating that a material development or potential material development involving
the Company has occurred which the Company would be obligated to disclose in the
Prospectus Supplement, which disclosure would, in the good faith judgment of the
Chief Executive Officer, Chief Financial Officer, General Counsel or the Board
of Directors of the Company, be premature or otherwise inadvisable at such time,
then such Subsequent Closing will not occur; provided, however, that the Company
will not be permitted to cancel a Subsequent Closing pursuant to this Section
2.6(d) more than two times during the term of this Agreement.  In the event that
a Subsequent Closing is cancelled pursuant to this Section 2.6(d), then an
additional Subsequent Closing will be added to the end of the schedule set forth
in the definition of Subsequent Closing Date as a replacement for the cancelled
Subsequent Closing such that the number of Closings pursuant to this Agreement
will remain unchanged as a consequence of the delivery of a certificate pursuant
to this Section 2.6(d), subject to the limitation set forth herein that only up
to two Subsequent Closings may be rescheduled pursuant to this Section 2.6(d).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  Except as set forth
under the corresponding section of the Disclosure Schedules, which Disclosure
Schedules may be updated before any Closing and shall be deemed a part hereof,
the Company hereby makes the representations and warranties set forth below to
Seaside as of the date hereof and as of each Closing Date (provided that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of such Closing with respect to such date):
 
(a)        Subsidiaries.  All of the significant subsidiaries (as that term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.

 
7

--------------------------------------------------------------------------------

 

(b)        Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and, to the knowledge of the Company, no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and its stockholders, and no further action is required by
the Company or its stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares at
each Closing and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, violate or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement (written or oral), credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of (x) any law, rule or regulation to
which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, or (y) any order, judgment,
injunction, decree or other restriction of any court or governmental authority
that names the Company or a Subsidiary or to or by which, to the Company’s
knowledge, the Company or a Subsidiary or any property or asset thereof is bound
or affected, except in the case of each of clauses (ii) and (iii), such as would
not reasonably be expected to result in a Material Adverse Effect.

 
8

--------------------------------------------------------------------------------

 

(e)         Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization, approval or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority, the Trading Market or other Person
(including its stockholders) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than (i) the
filing of the Prospectus Supplement and (ii) any notice filings or SEC Reports
as are required to be made following each Closing Date under applicable federal
and state securities laws or under applicable rules and regulations of the
Trading Market (collectively, the “Required Approvals”).
 
(f)         Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this
Agreement.  The issuance by the Company to Seaside, and the resale by Seaside,
of the Shares have been registered under the Securities Act and all of the
Shares when delivered will be freely transferable and tradable on the Trading
Market by Seaside without restriction (other than any restrictions arising
solely from an act or omission of Seaside).  The Registration Statement is
effective and available for the issuance and resale of the Shares thereunder and
the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.  The “Plan of Distribution” section under the
Registration Statement as supplemented by the Prospectus Supplement permits the
issuance and sale and resale of the Shares.

 
9

--------------------------------------------------------------------------------

 

(g)         Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement as of the dates set forth therein.  The Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans, the
issuance of shares of Common Stock or stock options to consultants pursuant to
written consulting agreements and pursuant to the conversion or exercise of
outstanding Common Stock Equivalents, and as otherwise set forth in the
Disclosure Schedules.  No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except as disclosed in
the SEC Reports or Section 3.1(g) of the Disclosure Schedules, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as disclosed in the SEC Reports or Section 3.1(g) of the
Disclosure Schedules, the issue and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Seaside) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws and requirements of the
Trading Market, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder or the
Board of Directors of the Company is required for the issuance and sale of the
Shares, other than the Required Approvals.  Except as disclosed in the SEC
Reports or Section 3.1(g) of the Disclosure Schedules, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(h)         SEC Reports; Financial Statements. The Company has filed or
furnished all reports, schedules, forms, statements and other documents required
to be filed or furnished by it under the Securities Act and the Exchange Act
(including all required exhibits thereto), including pursuant to Section 13(a)
or 15(d) thereof (the foregoing materials, as the same may be amended, and
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) for the 12 months
preceding the date hereof (or such shorter period as the Company was required by
law to file such material), and any notices, reports or other filings pursuant
to applicable requirements of the Trading Market, on a timely basis or has
received a valid extension of such time of filing, and has filed any such SEC
Reports and notices, reports or other filings pursuant to applicable
requirements of the Trading Market prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements (i) have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and (ii) fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 
10

--------------------------------------------------------------------------------

 

(i)         Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports (including in any interim financial statement filed in any SEC
Report following the filing of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2009), (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, except as has been reasonably cured by the Company,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting except as
otherwise required pursuant to GAAP, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option and incentive plans or awards.
 
(j)         Litigation.  Except as disclosed in the SEC Reports, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties,
officers or directors (in any such officer’s or director’s capacity as such)
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) would, if there were an
unfavorable decision, ruling or finding, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor, to the knowledge of the Company, any director or officer thereof (in his or
her capacity as such), is or has been the subject of any Proceeding involving a
claim or violation of, or liability under, any federal or state securities laws
or a claim of breach of fiduciary duty. There has not been and, to the knowledge
of the Company, there is not currently pending or contemplated, any
investigation by the Commission involving the Company, any Subsidiary or any
current or former director or officer of the Company or any Subsidiary (in his
or her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act and, to
the Company’s knowledge, no proceeding for such purpose is pending before or
threatened by the Commission.
 
(k)        Compliance.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would reasonably be expected to
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
naming the Company or a Subsidiary or of which the Company has knowledge, or
(iii) is in violation of any statute, rule or regulation of any governmental
authority or the Trading Market, including without limitation all foreign,
federal, state and local laws applicable to its business, except in each case as
would not reasonably be expected to have a Material Adverse Effect.

 
11

--------------------------------------------------------------------------------

 

(l)         Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof or any Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted (as
applicable) to the effect that the Company is not in compliance with the listing
or quotation (as applicable) and maintenance requirements of such Trading
Market.  The Company is, and immediately after the consummation of the
transactions contemplated hereby will be, in compliance with all such listing or
quotation (as applicable) and maintenance requirements.
 
(m)       Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) and the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Shares and
Seaside’s ownership of the Shares pursuant to the terms of this Agreement (but
excluding the acquisition of, or the right to acquire, by Seaside the beneficial
ownership of any other shares of the Company’s Common Stock other than pursuant
to the terms and conditions of this Agreement).
 
(n)        Effective Registration Statement.  Except as disclosed in Section
3.1(n) of the Disclosure Schedules, the Registration Statement has been declared
effective by the Commission and remains effective as of the date hereof and the
Company knows of no reason why the Registration Statement will not continue to
remain effective for the foreseeable future.  As of the date hereof, the Company
is eligible to use Form S-3 registration statements for the issuance of
securities.
 
(o)        Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that Seaside is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by Seaside or any of its representatives
or agents in connection with this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
Seaside’s purchase of the Shares.  The Company further represents to Seaside
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby and thereby by the Company and its
representatives.

 
12

--------------------------------------------------------------------------------

 

(p)        Approvals.  The issuance and listing or quotation (as applicable) on
the Trading Market of the Shares requires no further approvals, including but
not limited to, the approval of stockholders.
 
(q)        Intellectual Property.  The Company possesses such right, title and
interest in and to, or possesses legal rights to use, all patents, patent
rights, trade secrets, inventions, know-how, trademarks, trade names,
copyrights, service marks and other proprietary rights (“Intellectual Property”)
material to the conduct of the Company’s business except Intellectual Property
the failure of which to possess would not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in the SEC Reports, the Company
has not received any notice of infringement, misappropriation or conflict from
any third party as to Intellectual Property owned by or exclusively licensed to
the Company that has not been resolved or disposed of, which infringement,
misappropriation or conflict would, if the subject of an unfavorable decision,
ruling or finding, reasonably be expected to have a Material Adverse Effect.  To
the Company’s knowledge, it has not infringed, misappropriated, or otherwise
conflicted with the Intellectual Property of any third parties, which
infringement, misappropriation or conflict would, if the subject of an
unfavorable decision, ruling or finding, reasonably be expected to have a
Material Adverse Effect.
 
(r)         Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties and to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess or obtain would not reasonably be expected to have a
Material Adverse Effect.  The Company has not received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, and has no reason to
believe that any such Permit will not be renewed in the ordinary course.
 
(s)        Disclosure.  The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that constitutes or might reasonably be expected to constitute
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information.  The
Company understands and confirms that Seaside will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  None of the representations and warranties of the Company contained
herein, nor any statement made by the Company in any disclosure, schedule,
exhibit, certificate or other document furnished or to be furnished to Seaside
in connection herewith, contains or will contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
3.2          Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company as of the date
hereof and as of each Closing Date (provided that representations and warranties
that speak as of a specific date shall continue to be true and correct as of
such Closing with respect to such date):

 
13

--------------------------------------------------------------------------------

 

(a)         Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Seaside of the
transactions contemplated by this Agreement and each other Transaction Document
have been duly authorized by all necessary action on the part of Seaside and no
such further action is required.  Each Transaction Document to which Seaside is
a party has been (or upon delivery will have been) duly executed by Seaside,
and, when delivered by Seaside in accordance with the terms thereof, will
constitute the valid and legally binding obligation of Seaside, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)         Short Sales.  Seaside has not directly or indirectly executed any
Short Sales or other hedging transactions in the securities of the Company.
 
(c)         No Brokers or Finders.  No agent, broker, investment bank or firm is
or will be entitled to any broker’s or finder’s fee, or any commission or
similar fee, from Seaside in connection with any of the transactions
contemplated by this Agreement.
 
(d)         Limited Ownership.  The purchase by Seaside of the Shares issuable
to it at the Closings will not result in Seaside (individually or together with
any other Person with whom Seaside has identified, or will have identified,
itself as part of a “group” in a public filing made with the Commission
involving the Company’s securities) acquiring, or obtaining the right to
acquire, beneficial ownership of a number of shares of Common Stock equal to or
in excess of 15% of the outstanding shares of Common Stock or the voting power
of the Company on a post-transaction basis that assumes that all Closings
contemplated by this Agreement shall have occurred.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1          No Transfer Restrictions.  Certificates evidencing the Shares shall
not contain any legend restricting their transferability by Seaside.  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent if required by the Company’s transfer agent to effect a transfer
of any of the Shares; such opinion shall be provided by the Company’s counsel at
no expense to Seaside.

 
14

--------------------------------------------------------------------------------

 
 
4.2          Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day following the date hereof, file a Current
Report on Form 8-K which attaches as exhibits all agreements relating to this
transaction, in each case reasonably acceptable to Seaside and its counsel, if
Seaside is readily available to review such Form 8-K in a timely manner,
disclosing the material terms of the transactions contemplated hereby.
 
4.3          Shareholders Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person that Seaside is an
“Acquiring Person” or similar designation under any shareholders rights plan or
similar plan or arrangement in effect or hereafter adopted by the Company, or
that Seaside could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and Seaside, provided that this
Section 4.3 shall not be applicable if Seaside acquires beneficial ownership (or
the right to acquire beneficial ownership) of any other shares of the Company’s
Common Stock other than pursuant to the terms and conditions of this Agreement.
 
4.4          Investment Company Status.  The Company shall conduct its business
in a manner so that it will not become subject to the Investment Company Act of
1940, as amended.
 
4.5          Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information.  The Company understands and confirms that
Seaside shall be relying on the foregoing representations in effecting
transactions in securities of the Company. Seaside covenants and agrees that it
shall not, and shall cause its counsel not to, knowingly request from the
Company or any person acting on the Company’s behalf any material non-public
information (other than any such information disclosed prior to the date of this
Agreement).
 
4.6          Indemnification of Seaside.  Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside, Seaside 88 Advisors,
LLC, and their respective directors, officers, stockholders, partners, members,
employees, agents and Affiliates (each, a “Seaside Party”) harmless from any and
all losses, liabilities, obligations, claims, demands, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation reasonably
incurred in connection with defending or investigating any suit or action in
respect thereof to which any Seaside Party is or reasonably believes it may
become a party under the Securities Act, the Exchange Act or any other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, liabilities, obligations, claims, demands, contingencies, damages,
costs and expenses arise out of or are based on (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any Prospectus Supplement, or (b) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, provided that the Company will not
be liable in any such case to the extent that any such liability, obligation,
claim, demand, contingency, damage, cost or expense arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by and regarding Seaside expressly for
inclusion therein.  If any action shall be brought against any Seaside Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Seaside Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Seaside Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Seaside Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Seaside Party such that common representation would be unethical or ineffective,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.  The Company will not be
liable to any Seaside Party under this Agreement (x) for any settlement by a
Seaside Party effected without the Company’s prior written consent, which
consent shall not be unreasonably withheld or delayed; or (y) to the extent, but
only to the extent, that a loss, liability, obligation, claim, demand, damage,
cost or expense is attributable to any Seaside Party’s breach of any of the
representations, warranties, covenants or agreements made by Seaside in this
Agreement or in the other Transaction Documents.

 
15

--------------------------------------------------------------------------------

 

4.7          Listing or Quotation of Common Stock.  The Company hereby agrees to
use its best efforts to maintain the listing or quotation (as applicable) of the
Common Stock on its current Trading Market and all other Trading Markets on
which such Common Stock may hereafter be listed or quoted (as applicable) and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such Trading Market(s), provided that
best efforts shall not require the expenditure of time or money that is
unreasonable in light of the likelihood of success of the efforts.  The Company
further agrees that, if the Company applies to have the Common Stock traded on
any Trading Market other than its current Trading Market, it will include in
such application all of the Shares and will take such other action as is
reasonably necessary to cause all of the Shares to be listed on such other
Trading Market.
 
4.8          Stockholder Approval.  The Company shall not issue shares of Common
Stock or Common Stock Equivalents, if such issuance would require stockholder
approval pursuant to applicable rules of the Trading Market, unless and until
such stockholder approval is obtained.
 
4.9          Short Sales.  Seaside covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales in the securities of the Company from the date hereof until the
final Subsequent Closing contemplated hereby.
 
4.10       Prospectus Supplement.  The Company will use its best efforts to file
the Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date and,
if required, before each Subsequent Closing Date.
 
ARTICLE V
MISCELLANEOUS
 
5.1         Termination.  This Agreement may be terminated:
 
(a)        by Seaside, immediately upon written notice to the Company, if the
Initial Closing has not been consummated on or before December 31, 2010, and

 
16

--------------------------------------------------------------------------------

 

(b)        by the Company at any time immediately upon written notice to
Seaside,
 
provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties).  Notwithstanding anything in this Section 5.1 to the contrary, the
parties agree and acknowledge that this Agreement shall terminate as
contemplated by Section 2.6(b) herein in the event the Company is no longer
eligible to use the Registration Statement.
 
5.2         Fees and Expenses.  Except as otherwise set forth in this Agreement
and as set forth in this Section 5.2 below, each party shall pay the fees and
expenses of its own advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Shares.  Notwithstanding the foregoing, at the Initial Closing
the Company shall reimburse Seaside for the fees and expenses of its counsel,
White White & Van Etten PC, in an amount equal to $25,000 and at each Subsequent
Closing the Company shall reimburse Seaside for the fees and expenses of its
counsel, White White & Van Etten PC, in an amount equal to $2,500.  Such legal
fees may be withheld by Seaside from the amount to be paid for the Shares
purchased at the Initial Closing and any Subsequent Closing.
 
5.3         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto (including the Disclosure Schedules), contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
5.4         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail or facsimile at
the electronic mail address or facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Eastern time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via electronic mail or facsimile at the electronic mail address or
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto or as otherwise provided by written notice delivered in compliance with
this Section 5.4 by the addressee to the other party.
 
5.5          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 
17

--------------------------------------------------------------------------------

 

5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may  assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party; provided that Seaside may
assign its rights and obligations under this Agreement to an Affiliate without
obtaining the Company’s prior written consent so long as the assignee shall
agree in writing to be bound by such obligations and provided that Seaside shall
in any event remain liable for the obligations of any such assignee under this
Agreement.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.10         Survival.  The representations and warranties herein shall survive
the Closings and delivery of the Shares for the applicable statute of
limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.
 
5.12         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 
18

--------------------------------------------------------------------------------

 

5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever one party exercises a right, election, demand or
option under a Transaction Document and the other party does not timely perform
its related obligations within the periods therein provided, then the exercising
party may rescind or withdraw, in its sole discretion from time to time upon
written notice to the other party, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
 
5.14         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
5.15         Payment Set Aside.  To the extent that either party hereto makes a
payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16         Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 Searchlight Minerals Corp.
 
Address for Notice:
     
By:
/s/ Martin B. Oring
 
2441 West Horizon Ridge Parkway
 
Name:  Martin B. Oring
 
Suite 120
 
Title:    President and Chief Executive Officer
 
Henderson, NV 89052
   
Attention:  Carl S. Ager, Secretary
   
Fax: (702) 939-5249
   
Email: cager@searchlightminerals.com
     
With a copy (which shall not constitute notice) to:
  
Baker & Hostetler LLP
12100 Wilshire Boulevard
15th Floor
Los Angeles, CA 90025
Attention: Jeffrey P. Berg, Esq.
Fax: (310) 820-8859
Email: jberg@bakerlaw.com
     
Seaside 88, LP
 
Address for Notice:
     
By:  Seaside 88 Advisors, LLC
       
750 Ocean Royale Way
   
Suite 805
By:
/s/ William J. Ritger
 
North Palm Beach, FL 33408
 
Name: William J. Ritger
 
Attention:  William J. Ritger and
 
Title:  Manager
 
Denis M. O’Donnell, M.D.
   
Fax:  (866) 358-6721
   
Email:  wjr@seaside88.com
     
With a copy (which shall not constitute notice) to:
  
White White & Van Etten PC
   
55 Cambridge Parkway
   
Cambridge, MA 02142
   
Attention:  David A. White, Esq.
   
Fax:  (617) 225-0205
   
Email:  daw@wwvlaw.com



DWAC Instructions for Common Stock (if applicable):


DTC # - 0571 -  
Account number - G53-1348923

 
20

--------------------------------------------------------------------------------

 

Exhibit C

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of
_______________, 201__, between Searchlight Minerals Corp., a Nevada corporation
(the “Company”), and Seaside 88, LP, a Florida limited partnership (such
investor, including its successors and assigns, the “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined herein) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1         Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Agreement” shall have the meaning ascribed to such term in the introduction
hereof, as the same may be amended from time to time.
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(mm).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the United States Securities and Exchange Commission.

 
1

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.
 
“Company Counsel” means Baker & Hostetler LLP, or other counsel (including
in-house counsel of the Company) reasonably acceptable to the Purchaser.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(mm).
 
“Floor” shall mean 0.85 x $0.50 (as the same may be proportionately adjusted in
respect of any stock split, stock dividend, combination, recapitalization or the
like with respect to the Common Stock).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means the date when all of the Transaction Documents and
all other documents required to be executed and delivered in connection with the
Initial Closing pursuant this Agreement have been executed and delivered by the
applicable parties thereto, and all conditions precedent to the Purchaser’s
obligations to purchase the Shares, and the Company’s obligations to issue and
deliver the Shares, have been satisfied or waived with respect to the Initial
Closing.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 
2

--------------------------------------------------------------------------------

 
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
would reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event or
change which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or
civil unrest) or the Company’s industry in general and not specifically relating
to the Company or having a disproportionate impact on the Company, or (2)
results from the announcement of this Agreement or the transactions contemplated
hereby or by the other Transaction Documents.
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(nn).
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(kk).
 
“Per Share Purchase Price” shall be an amount equal to the volume weighted
average of actual trading prices (measured in hundredths of cents) of the Common
Stock on the Trading Market for the ten (10) consecutive Trading Days
immediately prior to a Closing Date, as reported by Bloomberg Financial Markets,
multiplied by 0.70.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).
 
“Purchaser” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 
3

--------------------------------------------------------------------------------

 
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement (as the same may be proportionately adjusted in
respect of any stock split, stock dividend, combination, recapitalization or the
like with respect to the Common Stock).
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act and all types of forward sales contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis).
 
“Subscription Amount” means the aggregate amount to be paid for Shares at a
Closing by the Purchaser in United States dollars and in immediately available
funds.
 
“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the day that is one (1) month subsequent to the
previous Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) commencing the month after the Initial Closing
Date and ending on or about the date that is approximately ____ months
subsequent to the Initial Closing Date, or, in each case, such later dates when
all conditions precedent to the Purchaser’s obligations to purchase the Shares,
and the Company’s obligations to issue and deliver the Shares, have been
satisfied or waived with respect to the Subsequent Closing, unless this
Agreement is earlier terminated pursuant to the terms hereof.
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.

 
4

--------------------------------------------------------------------------------

 
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE Amex, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Over-The-Counter Bulletin Board (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement and any officer’s certificate
executed and delivered in connection with the transactions contemplated
hereunder.
 
“Transfer Agent” means Empire Stock Transfer Inc., the current transfer agent of
the Company, with a mailing address of 1859 Whitney Mesa Drive, Henderson,
Nevada 89014 and a facsimile number of (702) 974-1444, and any successor
transfer agent of the Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1         Initial Closing.  On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell, and the Purchaser agrees to purchase, 1,000,000 Shares (as the
same may be proportionately adjusted in respect of any stock split, stock
dividend, combination, recapitalization or the like with respect to the Common
Stock) at the Per Share Purchase Price.  The Purchaser shall deliver to the
Company, via wire transfer or a certified check of immediately available funds,
the Subscription Amount for the Initial Closing, and the Company shall deliver
to the Purchaser the Shares, and the Company and the Purchaser shall deliver the
other items set forth in Section 2.3 deliverable at the Initial Closing.  Upon
delivery, satisfaction or waiver of the covenants and conditions set forth in
Sections 2.3 and 2.4, the Initial Closing shall occur on the Initial Closing
Date electronically or at such physical location as the parties shall mutually
agree.
 
2.2         Subsequent Closings.  On each Subsequent Closing Date, upon the
terms and subject to the conditions set forth herein, the Company agrees to
sell, and the Purchaser agrees to purchase, 1,000,000 Shares (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock) at
the Per Share Purchase Price.  The Purchaser shall deliver to the Company, via
wire transfer or a certified check of immediately available funds, the
applicable Subscription Amount for each Subsequent Closing, and the Company
shall deliver to the Purchaser the Shares, and the Company and the Purchaser
shall deliver the other items set forth in Section 2.3 deliverable at each such
Subsequent Closing.  Upon delivery, satisfaction or waiver of the covenants and
conditions set forth in Sections 2.3, 2.4 and 2.5, each Subsequent Closing shall
occur on the applicable Subsequent Closing Date electronically or at such
physical location as the parties shall mutually agree.
 
2.3         Deliveries.
 
(a)         On or prior to each Closing Date, the Company shall deliver or cause
to be delivered to the Purchaser the following:

 
5

--------------------------------------------------------------------------------

 
 
(i)           solely on the Initial Closing Date, this Agreement duly executed
by the Company;
 
(ii)          solely on the Initial Closing Date, the legal opinion of Company
Counsel, substantially in the form of Exhibit A hereto; and
 
(iii)         an officer’s certificate of the Company’s Chief Executive Officer
or Chief Financial Officer in the form of Exhibit B attached hereto; and
 
(iv)        a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing the number of Shares purchased by the Purchaser at such
Closing,  registered in the name of the Purchaser.
 
(b)         On or prior to each Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)           solely on the Initial Closing Date, this Agreement duly executed
by the Purchaser; and
 
(ii)          the applicable Subscription Amount for such Closing, in each case
less the amount due the Purchaser for reimbursement of its expenses pursuant to
Section 5.2 hereof.
 
2.4         Closing Conditions.
 
(a)         The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by the Purchaser, or waiver by the
Company, of the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Purchaser contained herein (provided that representations and
warranties that speak as of a specific date shall continue to be true and
correct as of the Closing with respect to such date);
 
(ii)          the performance or satisfaction by the Purchaser of all
obligations, covenants and agreements required to be performed by the Purchaser
at or prior to the Closing Date;
 
(iii)         the delivery by the Purchaser of the items set forth in Section
2.3(b) of this Agreement; and
 
(iv)         with respect to any Subsequent Closing, the Per Share Purchase
Price shall equal or exceed the Floor, as set forth in Section 2.5 of this
Agreement.
 
(b)        The obligations of the Purchaser hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by the
Purchaser, of the following conditions:

 
6

--------------------------------------------------------------------------------

 
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Company contained herein (as qualified and limited by the
Disclosure Schedules as updated through such Closing Date, and provided that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of the Closing with respect to such date);
 
(ii)          the performance or satisfaction by the Company of all obligations,
covenants and agreements required to be performed by the Company at or prior to
the Closing Date, including obtaining all Required Approvals;
 
(iii)         the delivery by the Company of the items set forth in Section
2.3(a) of this Agreement;
 
(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured by the Company;
 
(v)          with respect to any Subsequent Closing, the Per Share Purchase
Price shall equal or exceed the Floor, as set forth in Section 2.5 of this
Agreement;
 
(vi)         the purchase of Shares at a Subsequent Closing from the Company
shall not cause the Purchaser’s beneficial ownership of the Common Stock,
calculated in accordance with Rule 13d-3 promulgated by the Commission, to
exceed 9.99% of the Company’s outstanding Common Stock immediately after such
Subsequent Closing; and
 
(vii)        from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
 
2.5         The Floor. In the event that the Per Share Purchase Price does not
equal or exceed the Floor, as calculated with respect to any Subsequent Closing
Date, then such Subsequent Closing will not occur.  In such event, and subject
to the proviso at the end of this sentence, a Subsequent Closing that did not
occur due to failure to meet the Floor will be rescheduled to occur following
the end of the originally scheduled Closings under this Agreement, provided that
only two Subsequent Closings may be rescheduled in total pursuant to this
Section 2.5 and pursuant to Section 2.6(a) of that certain Common Stock Purchase
Agreement, dated as of December __, 2010, by and between the Company and the
Purchaser.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1         Representations and Warranties of the Company. Except as set forth
under the corresponding section of the disclosure schedules delivered
concurrently herewith, which disclosure schedules may be updated before any
Closing and shall be deemed a part hereof (the “Disclosure Schedules”), the
Company hereby makes the representations and warranties set forth below to the
Purchaser as of the date hereof and as of each Closing Date (provided that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of such Closing with respect to such date):
 
(a)           Subsidiaries. All of the significant subsidiaries (as that term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or would not reasonably be expected
to result in a Material Adverse Effect and, to the knowledge of the Company, no
Action has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 
8

--------------------------------------------------------------------------------

 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Shares and
the consummation by it of the transactions contemplated hereby and thereby to
which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of (x) any law, rule or regulation to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected or (y) any order, judgment, injunction, decree or other
restriction of any court or governmental authority that names the Company or a
Subsidiary or to or by which, to the Company’s knowledge, the Company or a
Subsidiary or any property or asset thereof is bound or affected,  except in the
case of each of clauses (ii) and (iii), such as would not reasonably be expected
to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.4 of this Agreement,
and (ii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(f)           Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.

 
9

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans, the issuance of shares of Common
Stock or stock options to consultants pursuant to written consulting agreements
and the issuance of shares of Common Stock pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents. 
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  Except as disclosed in the SEC Reports or Section
3.1(g) of the Disclosure Schedules, the issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities.  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in material compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Shares. Except as disclosed in the SEC
Reports or Section 3.1(g) of the Disclosure Schedules, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 
10

--------------------------------------------------------------------------------

 

(h)          SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, as the same may be amended, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.
 
(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report (including in any interim financial statement filed in any
SEC Report following the filing of the Company’s then most recently filed Annual
Report on Form 10-K) filed prior to the date hereof or the date of a Subsequent
Closing, as applicable: (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to result in a Material
Adverse Effect, except as has been reasonably cured by the Company (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting except as otherwise required pursuant to GAAP,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option and incentive plans
and awards.  The Company does not have pending before the Commission any request
for confidential treatment of information.  Except for the issuance of the
Shares contemplated by this Agreement or as set forth on Schedule 3.1(i), no
event, liability, fact, circumstance, occurrence or development has occurred or
exists, or is reasonably expected to occur or exist, with respect to the Company
or its Subsidiaries or their respective business, properties, operations, assets
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made or deemed made.

 
11

--------------------------------------------------------------------------------

 

(j)            Litigation.  There is no action, claim, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign and including, without limitation, an informal investigation or partial
proceeding, such as a deposition) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) would, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which would reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree, or order of any court,
arbitrator or governmental body naming the Company or a Subsidiary or of which
the Company has knowledge, or (iii) is in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not
reasonably be expected to have or result in a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 
 
(m)          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to have or result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so have would reasonably be
expected to have or result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  None of, and neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not reasonably be expected to have or result in a Material
Adverse Effect.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.  The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount from all Closings.  Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 
13

--------------------------------------------------------------------------------

 
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(r)            Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 
14

--------------------------------------------------------------------------------

 
 
(s)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(t)            Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchaser as contemplated hereby.  The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Registration Rights.  Except as set forth in Section 3.1(v) of the
Disclosure Schedules, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(w)          Listing and Maintenance Requirements.  The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Shares and the Purchaser’s ownership of the Shares pursuant to
the terms of this Agreement (but excluding the acquisition of, or the right to
acquire, by the Purchaser the beneficial ownership of any other shares of the
Company’s Common Stock other than pursuant to the terms and conditions of this
Agreement)..

 
15

--------------------------------------------------------------------------------

 

(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information.   The
Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(z)           No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances that lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date. 
Schedule 3.1(aa) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 
16

--------------------------------------------------------------------------------

 
 
(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
(cc)         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Purchaser.
 
(dd)        Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
(ee)         Accountants.  The Company’s accounting firm is Brown Armstrong
Accountancy Corporation.  To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the year ending
December 31, 2010.

 
17

--------------------------------------------------------------------------------

 

(ff)          No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
(gg)        Acknowledgment Regarding Purchaser’s Purchase of Shares.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.  The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(hh)        Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.10 hereof), it is understood and acknowledged by the
Company that: (i) the Purchaser has not been asked by the Company to agree, nor
has the Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Shares for any specified term, (ii) past or
future open market or other transactions by the Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) the Purchaser, and counter-parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Shares are outstanding, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders’ equity interests in the
Company at and after the time that the hedging activities are being conducted. 
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.
 
(ii)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Shares.

 
18

--------------------------------------------------------------------------------

 
 
(jj)           Stock Option Plans. Each stock option granted by the Company
under the Company’s stock option plan was granted (i) in accordance with the
terms of the Company’s stock option plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law.  No stock
option granted under the Company’s stock option plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.
 
(kk)         Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(ll)           U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon the Purchaser’s request.
 
(mm)       Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(nn)        Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 
19

--------------------------------------------------------------------------------

 

3.2         Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the representations and warranties set forth below to the Company
as of the date hereof and as of each Closing Date (provided that representations
and warranties that speak as of a specific date shall continue to be true and
correct as of such Closing with respect to such date):
 
(a)           Organization; Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by the Purchaser of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate, partnership,
limited liability company or similar action, as applicable, on the part of the
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)           Own Account. The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares in violation
of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws). The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.
 
(c)           Purchaser Status.  At the time the Purchaser was offered the
Shares, it was, and as of the date hereof it is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d)           Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.

 
20

--------------------------------------------------------------------------------

 
 
(e)           General Solicitation. The Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Other than to other Persons party to this
Agreement, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
 
(g)           No Brokers or Finders.  No agent, broker, investment bank or firm
is or will be entitled to any broker’s or finder’s fee, or any commission or
similar fee, from the Purchaser in connection with any of the transactions
contemplated by this Agreement.
 
(h)           Limited Ownership.  The acquisition by the Purchaser of the Shares
issuable to it at the Closings will not result in the Purchaser (individually or
together with any other Person with which the Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, beneficial ownership of a number of shares of Common Stock equal to
or in excess of 15% of the outstanding shares of Common Stock or the voting
power of the Company on a post-transaction basis that assumes that all Closings
contemplated by this Agreement shall have occurred.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 
21

--------------------------------------------------------------------------------

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1         Transfer Restrictions.
 
(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act. 
As a condition of transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights and obligations
of the Purchaser under this Agreement.
 
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Shares in the following form:
 
THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and that agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares, including, if the Shares are
then registered for resale, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders.

 
22

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
(iii) if such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  From
and after six (6) months from the applicable Closing Date, unless the Purchaser
is then an Affiliate of the Company, at such time as the Purchaser has sold all
or any portion of the Shares then eligible to be sold pursuant to Rule 144, the
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
if required by the Transfer Agent to effect the removal of the legend hereunder
with respect to the Shares sold.  The Company agrees that following the time as
such legend is no longer required under this Section 4.1(c), it will, no later
than three Trading Days following the delivery by the Purchaser to the Company
or the Transfer Agent of a certificate representing Shares issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Purchaser a certificate representing such shares
that is free from all restrictive and other legends; provided that the Purchaser
shall provide to the Company and its counsel such representation letters as are
reasonably and customarily necessary to allow an opinion to be provided for the
purpose of removing such restrictive legend.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.  Certificates for
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by the Purchaser.


(d)           In addition to the Purchaser’s other available remedies, the
Company shall pay to the Purchaser, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Shares (based on the VWAP of the Common
Stock on the date such Shares are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day (increasing to $20 per Trading Day five (5) Trading Days after such damages
have begun to accrue) for each Trading Day after the Legend Removal Date until
such certificate is delivered without a legend. Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Shares as required by the Transaction Documents,
and the Purchaser shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief.
 
(e)           The Purchaser agrees with the Company that the Purchaser will sell
any Shares pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 
23

--------------------------------------------------------------------------------

 
 
4.2         Furnishing of Information; Public Information.
 
(a)           For a period of two (2) years from the Initial Closing Date, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Section 15(d) of the Exchange Act even
if the Company is not then subject to the reporting requirements of the Exchange
Act.  As long as the Purchaser owns Shares, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchaser and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchaser to sell the Shares, including
without limitation, under Rule 144. The Company further covenants that it will
take such further action as any holder of Shares may reasonably request, to the
extent required from time to time to enable such Person to sell such Shares
without registration under the Securities Act, including without limitation,
within the requirements of the exemption provided by Rule 144.
 
(b)           At any time during the period commencing on the Initial Closing
Date and ending at such time that all of the Shares may be sold without the
requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if the Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a “Public Information Failure”) then, in addition to the
Purchaser’s other available remedies, the Company shall pay to the Purchaser, in
cash, as liquidated damages and not as a penalty, for each $1,000 of Shares
(based on the VWAP of the Common Stock on the date on which the Purchaser shall
first attempt a sale) sought to be sold by the Purchaser, $10 per Trading Day
(increasing to $20 per Trading Day five (5) Trading Days after such damages have
begun to accrue) for each Trading Day that the Public Information Failure
remains uncured by the Company.  The payments to which the Purchaser shall be
entitled pursuant to this Section 4.2(b) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid within five (5) Business Days of the first occurrence of the Public
Information Failure and on or before the last day of each calendar month
thereafter if the Public Information Failure continues beyond the first month. 
In the event the Company fails to make Public Information Failure Payments in a
timely manner, such Public Information Failure Payments shall bear interest at
the rate of 1.5% per month (prorated for partial months) until paid in full. 
Nothing herein shall limit the Purchaser’s right to pursue actual damages for
the Public Information Failure, and the Purchaser shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.
 
4.3         Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 
24

--------------------------------------------------------------------------------

 
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall timely
file a Current Report on Form 8-K and press release disclosing the material
terms of the transactions contemplated hereby, and including the Transaction
Documents as exhibits thereto, in each case reasonably acceptable to the
Purchaser and its counsel, if the Purchaser is readily available to review such
Form 8-K in a timely manner.  From and after the issuance of such press release,
the Company shall have publicly disclosed all material, non-public information
delivered to the Purchaser by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.  The Company and the
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Purchaser, or without the prior consent of the Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of the
Purchaser, or include the name of the Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of the Purchaser, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by Section 4.13 and
(ii) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchaser with prior notice of such disclosure permitted under this clause
(b).
 
4.5           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Shares under the
Transaction Documents or under any other agreement between the Company and the
Purchaser, provided that this Section 4.5 shall not be applicable if the
Purchaser acquires beneficial ownership (or the right to acquire beneficial
ownership) of any other shares of the Company’s Common Stock other than pursuant
to the terms and conditions of this Agreement.
 
4.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. The Purchaser covenants and agrees that it shall not, and shall cause
its counsel not to, knowingly request from the Company or any person acting on
the Company’s behalf any material non-public information (other than any such
information disclosed prior to the date of this Agreement).

 
25

--------------------------------------------------------------------------------

 
 
4.7           Use of Proceeds.  Except as set forth on Schedule 4.7 attached
hereto, the Company shall use the net proceeds from the sale of the Shares
hereunder for working capital and general corporate purposes.
 
4.8           Indemnification of Purchaser.   Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser, Seaside 88
Advisors, LLC and their respective directors, officers, shareholders, members,
partners, employees, agents and Affiliates (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls the Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any Purchaser Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against a Purchaser Party in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of the Purchaser’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings the
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by the Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, the Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of the Purchaser Party such that common representation would be
unethical or ineffective, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchaser Party in this
Agreement or in the other Transaction Documents.  The indemnification required
by this Section 4.8 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others, and (y) any liabilities the Company may be subject to
pursuant to law.

 
26

--------------------------------------------------------------------------------

 
 
4.9           Listing of Common Stock. The Company hereby agrees to use its best
efforts to maintain the listing or quotation (as applicable) of the Common Stock
on its current Trading Market and all other Trading Markets on which such Common
Stock may hereafter be listed or quoted (as applicable) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such Trading Market(s), provided that best efforts shall not
require the expenditure of time or money that is unreasonable in light of the
likelihood of success of the efforts.  The Company further agrees that, if the
Company applies to have the Common Stock traded on any Trading Market other than
its current Trading Market, it will include in such application all of the
Shares and will take such other action as is reasonably necessary to cause all
of the Shares to be listed on such other Trading Market.
 
4.10         Certain Transactions and Confidentiality. The Purchaser covenants
that neither it, nor any Person acting on its behalf or pursuant to any
understanding with it, will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending upon the earlier of the date of
termination of this Agreement or the date of the final Subsequent Closing
contemplated hereby.  The Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the initial press release as described in Section 4.4, the
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents and the
Disclosure Schedules.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) the Purchaser makes no representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time end of the period contemplated by this
Section 4.10, (ii) the Purchaser shall not be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after such time, and (iii) the Purchaser
shall have no duty of confidentiality to the Company or its Subsidiaries after
such time, provided, that the Purchaser will not engage in any Short Sales while
it holds any of the Shares. 
 
4.11         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Shares as required under Regulation D and to provide a
copy thereof, promptly upon request of the Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Shares for, sale to the Purchaser at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.
 
4.12         Delivery of Shares After Closing.  The Company shall deliver, or
cause to be delivered, a certificate representing the Shares purchased by the
Purchaser at each Closing to the Purchaser within three (3) Trading Days of the
applicable Closing Date.

 
27

--------------------------------------------------------------------------------

 
 
4.13       Piggyback Registration Rights. If, at any time after the Closing
Date, the Company shall propose to file with the Commission a registration
statement under the Securities Act other than on Forms S-4 or S-8 (or any
successor to such forms), the Company shall give notice to the Purchaser and
include in such registration statement all or any part of the Shares that the
Purchaser requests to be registered; provided, however, that the Company shall
not be required to register any Shares pursuant to this Section 4.13 that are
eligible for resale pursuant to Rule 144 under the Securities Act without any
requirement for the Company to maintain current public information and without
any limitation on volume or manner of sale.  The Company shall use best efforts
to cause such registration statement to become effective as soon as practicable.
 
ARTICLE V.
MISCELLANEOUS
 
5.1         Termination.  This Agreement may be terminated:
 
(a)           by the Purchaser upon written notice to the Company, if the
Initial Closing has not been consummated on or before _______________, 20__; or
 
(b)           by the Company at any time immediately upon written notice to the
Purchaser;
 
provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties).
 
5.2         Fees and Expenses.  Except as otherwise set forth in this Agreement
and as set forth in this Section 5.2 below, each party shall pay the fees and
expenses of its own advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Shares.  Notwithstanding the foregoing, at the Initial Closing
and at each Subsequent Closing the Company shall reimburse the Purchaser for the
fees and expenses of its counsel, White White & Van Etten PC, in an amount equal
to $2,500.  Such legal fees may be withheld by the Purchaser from the
Subscription Amount to be paid for the Shares purchased at the Initial Closing
and any Subsequent Closing.
 
5.3         Entire Agreement.  The Transaction Documents, together with the
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 
28

--------------------------------------------------------------------------------

 

5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile at the electronic mail address or facsimile number set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via electronic mail or facsimile at the
electronic mail address or facsimile number set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as set
forth on the signature pages attached hereto or as otherwise provided by written
notice delivered in compliance with this Section 5.4 by the addressee to the
other party.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may  assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party; provided that the
Purchaser may assign its rights and obligations under this Agreement to an
Affiliate without obtaining the Company’s prior written consent so long as the
assignee shall agree in writing to be bound by such obligations and provided
that the Purchaser shall in any event remain liable for the obligations of any
such assignee under this Agreement.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.

 
29

--------------------------------------------------------------------------------

 

5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then in addition to the obligations of the Company
under Section 4.8, the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares for the applicable
statute of limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Replacement of Shares.  If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 
30

--------------------------------------------------------------------------------

 

5.14         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.15         Payment Set Aside.  To the extent that either party hereto makes a
payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.17         Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.18         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.19         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Searchlight Minerals Corp.
 
Address for Notice:
     
By:
 
 
2441 West Horizon Ridge Parkway
 
Name:
 
Suite 120
 
Title:
 
Henderson, NV 89052
   
Attention:
   
Fax:
   
Email:
     
With a copy (which shall not constitute notice) to:
 
Baker & Hostetler LLP
   
12100 Wilshire Boulevard
   
15th Floor
   
Los Angeles, CA 90025
   
Attention: Jeffrey P. Berg, Esq.
   
Fax: (310) 820-8859
   
Email: jberg@bakerlaw.com
     
Seaside 88, LP
 
Address for Notice:
     
By:  Seaside 88 Advisors, LLC
       
750 Ocean Royale Way
   
Suite 805
By:
 
 
North Palm Beach, FL 33408
 
Name: William J. Ritger
 
Attention:  William J. Ritger and
 
Title:   Manager
 
Denis M. O’Donnell, M.D.
   
Fax:  866-358-6721
   
Email:  wjr@seaside88.com
     
With a copy (which shall not constitute notice) to:
 
White White & Van Etten PC
   
55 Cambridge Parkway
   
Cambridge, MA 02142
   
Attention:  David A. White, Esq.
   
Fax:  617-225-0205
 
  
Email:  daw@wwvlaw.com


 
32

--------------------------------------------------------------------------------

 